Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In view of the appeal brief filed on 2/03/2021, PROSECUTION IS HEREBY REOPENED. A rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        

Response to Amendment
Examiner acknowledges the reply filed on 2/03/2021 in which no claims have been amended. Currently claims 1-29 are pending for examination in this application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 2/22/2013. A certified copy of the United Kingdom application as required by 37 CFR 1.55 was found in parent application 14/769,770.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-a first mounting element (interpreted as a screw connection, a clamping connection, a snap-fit connection or the like [00113])
-a second mounting element (element 43 in figure 9)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/ 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 6, 7, 13, 14, 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Leuschner et al. (US 2012/0152253 A1) or alternatively, under pre-AIA  35 U.S.C. 103(a) as unpatentable over Leuschner et al. (US 2012/0152253 A1) in further view of Fucile et al. (US 2005/0232638 A1).
Regarding claim 1, 
Leuschner discloses: A display arrangement for a diving apparatus (figures 8a-9a), the display arrangement comprising:
a first communication partner device (400, first data communications system; see figure 9a) having a first mounting element (where 400 mounts to 200; [0058]) to be mounted at a first position of the diving apparatus (at 252):
a second communication partner device (250, second data communications system; see figure 8a) configured as a head-up display for visually displaying data to a user (figure 8a) (using 293a-d 294a-c; [0059], figure 8b) and having a second mounting element (ports which hold light guides/tubes [0059]) to be mounted at a second position of the diving apparatus so that the head-up display is in a field of view of the user (see figure 8B);

In the alternative to the rejection set forth above Leuschner doesn’t explicitly disclose the light transmission from the light transmitters (480a-d, 482a-c) to the light transmitting material is wireless. 
However, However Fucile teaches an underwater communication device [0004], and thus is analogous art, wherein the wireless communication link is via light (light emitting diode [0006]) (optical receiver [0006]).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leuschner wherein the data transmission is wireless as taught by Fucile for the benefit of not requiring a perfect seal between the transmitter and receiver since Fucile is a known method of communicating through water.

Regarding claim 6, Leuschner further discloses wherein the head-up display (figure 8a) (using 293a-d 294a-c; [0059], figure 8b) comprises a 2-d display area (see figure 8b) for visually displaying the data [0059].

Regarding claim 7, Leuschner further discloses wherein the wireless communication link is configured for transmitting the light signal as infrared light or visible light [0031]

claim 13, Leuschner further discloses wherein the wireless communication link is unidirectional (col. 3, lines 28-36).

Regarding claim 14, Leuschner further discloses wherein at least one of the data and a further data is diving operation relevant data [0062].

Regarding claim 19, Leuschner further discloses wherein the first position of the diving apparatus is on a mouthpiece of a breathing hose of the diving apparatus (at 252 which delivers air and thus is part of a breathing hose). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5, 15-18, 20, 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) in further view of in view of Parker (US 7,571,726 B2) or alternatively, being unpatentable over Leuschner et al. (US 2012/0152253 A1) in view of Fucile et al. (US 2005/0232638 A1) in further view of in view of Parker (US 7,571,726 B2).
Regarding claim 2, Leuschner or Leuschner as modified discloses the device as claimed as set forth for claim 1 above but does not explicitly disclose wherein the first communication partner device is configured as a further head up display for visually displaying further data to the user, wherein the first mounting element is to be mounted at the first position of the diving apparatus so that the further head-up display is in the field of view of the user. 
However, Parker teaches it is known wherein the first communication partner device (10) is configured as a further head-up display (24) for a diving apparatus (col. 4, lines 29-32) for visually displaying data to the user (col. 4, lines 46-48), wherein a first mounting element (20) to be mounted at a first position of the 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Leuschner wherein the first communication partner device is configured as a further head up display for visually displaying further data to the user, wherein the first mounting element is to be mounted at the first position of the diving apparatus so that the further head-up display is in the field of view of the user as taught by Parker for the benefit of providing information to the user at a different distance than the information presented to the user at the second head up display. 

Regarding claim 3, Leuschner or Leuschner as modified discloses the device as claimed as set forth for claim 1 above but does not explicitly disclose a mouthpiece having a first mounting provision at which the first mounting element of the first communication partner device is mounted or mountable. 
However, Parker teaches a mouthpiece (10; similar to 400 of Leuschner) having a first mounting provision (see figure 1 and 2, 10 includes an element wherein 24 is mounted) at which the first mounting element of the first communication partner device is mounted or mountable (see figures 1-2)

Regarding claim 5, Parker further discloses wherein the further head-up display (24) comprises at least one visible light source (col. 4, lines 45-61).  

claims 15-17, Leuschner discloses a system for supplying a user with a breathing gas (abstract; [0003]), wherein the system comprises a display arrangement of claim 1 (see claim 1 above), configured as a diving/firefighting rebreather. 
	Leuschner does not explicitly state that the system is a rebreather (diving or firefighting), however Parker teaches that it is known for underwater divers and firefighters to use rebreathers (col. 1, lines 3-13).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leuschner wherein the system for supplying gas to a user is a rebreather such that the user only has to carry two to three lungfuls of breathable gas (col. 1, lines 39-41).

Regarding claim 18, Leuschner discloses the display arrangement of claim 1 (see claim 1 above), but does not explicitly state the diving apparatus is a rebreather. 
	However Parker teaches that it is known for underwater divers and firefighters to use rebreathers (col. 1, lines 3-13).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leuschner wherein the system for supplying gas to a user is a rebreather such that the user only has to carry two to three lungfuls of breathable gas (col. 1, lines 39-41).

Regarding claim 20, Parker further discloses wherein the at least one visible light source is at least one light emitting diode (col. 5, line 54-col 6, line 3).

claims 28-29, Leuschner or Leuschner as modified discloses the device as claimed as set forth for claim 14 above but does not explicitly disclose the diving operation relevant data is rebreather operation relevant data; wherein diving operation relevant data is at least one of the group consisting of data indicative of a status of the rebreather, data indicative of readings of partial oxygen pressure sensors, data indicative of readings of tank pressure sensors, data indicative of readings of a carbon dioxide sensor, data indicative of a status of a breathing gas filter cartridge, and data indicative of a quantity of the transmitted second data.
	However, Parker teaches it is known for underwater divers and firefighters to use rebreathers (col. 1, lines 3-13) and teaches a further head-up display (24) which displays further data (col. 3, lines 12-28) being diving operation relevant data (col. 3, lines 12-28), wherein diving operation relevant data is at least one of the group consisting of data indicative of a status of the rebreather, data indicative of readings of partial oxygen pressure sensors (col. 3, lines 12-28), data indicative of readings of tank pressure sensors, data indicative of readings of a carbon dioxide sensor, data indicative of a status of a breathing gas filter cartridge, and data indicative of a quantity of the transmitted second data.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leuschner wherein the system for supplying gas to a user is a rebreather such that the user only has to carry two to three lungfuls of breathable gas (col. 1, lines 39-41) and to display diving operation relevant data is rebreather operation relevant data; wherein diving operation relevant data is at least one of the group consisting of data indicative of a status of the rebreather, data indicative of readings of partial . 

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) in further view of in view of Brooks (US 4,257,691) or alternatively, being unpatentable over Leuschner et al. (US 2012/0152253 A1) in view of Fucile et al. (US 2005/0232638 A1) in further view of in view of Brooks (US 4,257,691).
	Regarding claim 4, Leuschner or Leuschner as modified discloses a user mask and the head-up display is mounted within the mask (see figure 8b of Leuschner) but does not explicitly disclose a second mounting provision at which the second mounting element is mounted or mountable.
However, Brooks teaches a mask (see figure 1) wherein a heads up display (8, 9) is mounted via a mounting element (6). The display type and connection of the display to the mask is being modified by Brooks. 
Thus it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Leuschner to include a second mounting provision/element as taught by Brooks for the benefit of a removable connection (claim 6).

Claim(s) 8 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) in further view of in view of Eichin et al. (US 2002/0081991 A1) or alternatively, being unpatentable over Leuschner et al. (US 2012/0152253 A1) in view of Fucile et al. (US 2005/0232638 A1) in further view of in view of Eichin et al. (US 2002/0081991 A1).
Regarding claims 8 and 23, Leuschner or Leuschner as modified discloses the claimed invention substantially as set forth for claim 1 above. Leuschner does not explicitly disclose wherein the wireless communication link is configured for transmitting a pulsed light signal, the pulsed light signal having a carrier frequency in a range between 25 kHz and 500 kHz.  
	However Eichin teaches that it is known wherein the wireless communication link (infrared pulse) is configured for transmitting a pulsed light signal, the pulsed light signal having a carrier frequency in a range between 25 kHz and 500 kHz [0020].  
	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Leuschner wherein the wireless communication link is configured for transmitting a pulsed light signal, the pulsed light signal having a carrier frequency in a range between 25 kHz and 500 kHz as taught by Eichen for the benefit of saving power and filtering out noise from other light sources. 
Claims 9, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) in further view of Fucile et al. (US 2005/0232638 A1).
claims 9, 24 and 25, Leuschner discloses the claimed arrangement as set forth for claim 1 above but does not explicilty disclose wherein the wireless communication link comprising: a light emitting element configured for emitting the light signal and being located at the first communication partner device; and a light sensitive element configured for sensing the emitted light signal and being located at the head-up display; wherein the light emitting element is an infrared emitter; wherein the light sensitive element is an infrared sensor.
However Fucile teaches an underwater communication device [0004], and thus is analogous art, wherein the wireless communication link comprising: a light emitting element (light emitting diode [0006]), the light emitting element is an infrared emitter, configured for emitting the light and being located at the first communication partner device [0006]; and a light sensitive element (optical receiver [0006]), the light sensitive element is an infrared sensor, configured for sensing the emitted light and being located at the head-up display (Leuschner discloses communication from 400 to 200 and as such the receiver would be located at the head up display at 200).  
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leuschner wherein the wireless communication link comprising: a light emitting element configured for emitting the light signal and being located at the first communication partner device; and a light sensitive element configured for sensing the emitted light signal and being located at the head-up display; wherein the light emitting element is an infrared emitter; wherein the light sensitive element is an infrared sensor as this is a known method of communicating wirelessly underwater.

Claim(s) 10 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) ) in view of Koss et al. (Development of a graphical head-up display (HUD) for rebreather diving) or alternatively, being unpatentable over Leuschner et al. (US 2012/0152253 A1) in view of Fucile et al. (US 2005/0232638 A1) ) in view of Koss et al. (Development of a graphical head-up display (HUD) for rebreather diving).
Regarding claims 10 and 26, Leuschner or as modified Leuschner discloses the claimed invention substantially as claimed as set forth for claim 1 above. Leuschner does not explicitly state, wherein the head-up display comprises a plano- convex lens having a planar surface being exposed to an environment, the environment is water, of the display arrangement and having a convex surface being sealed against the environment.  
	However Koss teaches that it is known wherein the head-up display comprises a plano- convex lens having a planar surface being exposed to an environment, the environment is water, of the display arrangement and having a convex surface being sealed against the environment (figure 2, page 3, col. 2, paragraph 2). In summary, Koss’s head up display is replacing Leuschner’s head up display.
	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Leuschner wherein the head-up display comprises a piano- convex lens having a planar surface being exposed to an environment, the environment is water, of the display arrangement and having a .

Claims 11-12, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) ) in view of Koss et al. (Development of a graphical head-up display (HUD) for rebreather diving) in further view of Beamon, III (US 5,091,719) or alternatively, being unpatentable over Leuschner et al. (US 2012/0152253 A1) in view of Fucile et al. (US 2005/0232638 A1) ) in view of Koss et al. (Development of a graphical head-up display (HUD) for rebreather diving) in further view of Beamon, III (US 5,091,719).
Regarding claims 11-12 and 27, Leuschner as modified discloses the claimed invention substantially as claimed as set forth for claim 10 above. Leuschner as modified does not explicitly disclose, wherein the head- up display comprises a concave lens arranged in an optical path upstream of the plano-convex lens, wherein the head-up display comprises a reflective member, the reflective member is exactly one reflective member, arranged between the concave lens and the piano-convex lens.  
However, Beamon teaches that it is known to utilize a combination of optical elements including lenses, mirrors in order to provide the desired gain and optical path stearing. Beamon discloses a concave lens (16) arranged in an optical path upstream (interpreted as downstream) of the plano-convex lens (14), wherein the 
The it would have been obvious to one having ordinary skill in the art before the invention was made to have modified Leuschner wherein the head- up display comprises a concave lens arranged in an optical path upstream of the plano-convex lens, wherein the head-up display comprises a reflective member, the reflective member is exactly one reflective member, arranged between the concave lens and the piano-convex lens for the benefit of providing the desired gain and optical path stearing.

Claim(s) 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al. (US 2012/0152253 A1) in further view of in view of Olstad et al. (US 7,038,639 B1) or alternatively, being unpatentable over Leuschner et al. (US 2012/0152253 A1) in view of Fucile et al. (US 2005/0232638 A1) in further view of in view of Olstad et al. (US 7,038,639 B1).
	Regarding claims 21 and 22, Leuschner or Leuschner as modified discloses the device of claim 6 as set forth above but does not explicitly state the two-dimensional display area is a two-dimensional array of display pixels, the two-dimensional array of display pixels is an OLED array or a liquid crystal display, for visually displaying the data.

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leuschner wherein the two-dimensional display area is a two-dimensional array of display pixels, the two-dimensional array of display pixels is an OLED array or a liquid crystal display, for visually displaying the data as taught by Olstad for the purpose of an alternative known method of displaying data to the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785